DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to an amendment filed August 15, 2019. Claims 1-11 & 13-39 are pending. Claims 12 & 40-125 have been canceled. Claims 3-5, 7-8, 10-11, 13, 15-17, 19-25, 27, 29, 31, 33-34 & 37-38 have been amended. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/15/19, 11/26/20, 12/9/21 & 5/16/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 & 13-39 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, at line 9, the limitations “the one or more jaws” lack sufficient antecedent basis and should apparently read --the first and second jaws-- as per line 2 of the claim.
In regards to claim 39, at line 7, the limitations “the one or more jaws” lack sufficient antecedent basis and should apparently read --the first and second jaws-- as per line 2 of the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-11, 13-24, 27-29, 33 & 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McLawhorn et al. (US 2012/0165863) (“McLawhorn” hereinafter).
In regards to claim 1, McLawhorn discloses a jaw assembly 40 for a biopsy forceps device, the assembly 40 comprising: 
first and second jaws (44, 46) pivotable about a common pivot axis (i.e., through pin 87) (see at least fig. 2 and par 0031 & 0034-0035), the first and second jaws (44, 46) being pivotally movable between respective open and closed positions and configured to cooperatively harvest and retain one or more biopsy samples by actuation of the first and second jaws (44, 46) between their respective open and closed positions (see at least figs. 2 & 7-10); 

    PNG
    media_image1.png
    160
    377
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    305
    387
    media_image2.png
    Greyscale

one or more actuation members 22 for actuating the first and second jaws (44, 46) between their respective open and closed positions (see at least par 0022-0026); and 

    PNG
    media_image3.png
    198
    463
    media_image3.png
    Greyscale

one or more guides (82, 84, 86) configured to urge one or more of the first and second jaws (44, 46) toward their respective closed positions when the one or more jaws (44, 46) are actuated toward their respective closed positions using the one or more actuation members 22 (see at least par 0022, 0024-0026 & 0029-0033).  
In regards to claim 2, McLawhorn discloses McLawhorn discloses the assembly as defined in claim 1, wherein the one or more actuation members 22 are configured to cause translation movement of the first and second jaws (44, 46) relative to the one or more guides (82, 84, 86) (see at least figs. 6-7 and par 0029-0033).  
In regards to claim 3, McLawhorn discloses the assembly as defined in claim 1, wherein the one or more actuation members 22 are configured to cause movement of the first and second jaws (44, 46) toward the one or more guides (82, 84, 86) when the first and second jaws (44, 46) are actuated toward their respective closed positions (see at least figs. 6-7 and par 0029-0033).  
In regards to claim 4, McLawhorn discloses the assembly as defined in claim 1, wherein the one or more actuation members 22 comprise a common actuation wire 22 configured to actuate both the first and second jaws (44, 46) (see at least par 0022-0026).  
In regards to claim 8, McLawhorn discloses the assembly as defined in claim 1, wherein the one or more guides (82, 84, 86) comprise an aperture into which a portion of the first and second jaws (44, 46) is progressively received during closing of the first and second jaws (44, 46) (see at least figs. 6-7 and par 0029-0033).  
In regards to claim 9, McLawhorn discloses the assembly as defined in claim 8, wherein the aperture is defined by an urging surface configured to engage with respective radially-outer surfaces of the first and second jaws (44, 46) during closing of the first and second jaws (44, 46) (see at least figs. 6-7 and par 0029-0033).  
In regards to claim 10, McLawhorn discloses the assembly as defined in claim 1, wherein the one or more guides (82, 84, 86) comprise a sleeve 42 (see at least figs. 6-7 and par 0029-0033).  
In regards to claim 11, McLawhorn discloses the assembly as defined in claim 1, wherein the first and second jaws (44, 46) cooperatively define a sample-retaining volume capable of retaining a plurality of biopsy samples in an order of harvest (see at least figs. 9-10).  
12. (Cancelled)  
In regards to claim 13, McLawhorn discloses the assembly as defined in claim 11, wherein the one or more guides (82, 84, 86) comprise a sleeve 42 into which a portion of the first and second jaws (44, 46) is progressively received during closing of the first and second jaws (44, 46) (see at least figs. 9-10).  
In regards to claim 14, McLawhorn discloses the assembly as defined in claim 13, wherein the first and second jaws (44, 46) are configured so that at least a majority of the sample-retaining volume remains outside of the sleeve 42 when the first and second jaws (44, 46) are closed (see at least fig. 9).  
In regards to claim 15, McLawhorn discloses the assembly as defined in claim 1, wherein the first and second jaws (44, 46) are pivotally coupled to a common pivot member 87 87 (see at least fig. 2 and par 0031 & 0034-0035).  
In regards to claim 16, McLawhorn discloses the assembly as defined in claim 1, wherein the first and second jaws (44, 46) are substantially rigid (see at least figs. 1-2 & 8-10).  
In regards to claim 17, McLawhorn discloses the assembly as defined in claim 1, wherein: 
the one or more guides (82, 84, 86) comprise a sleeve 42 (see at least figs. 6-7); 
the first and second jaws (44, 46) are pivotally coupled to a common pivot member 87 (see at least fig. 8); 
opposite ends of the common pivot member 87 are engaged with the sleeve 42 (see at least fig. 8); and 
the common pivot member 87 is translatable (i.e., through slot 86) relative to the sleeve 42 during closing of the first and second jaws (44, 46) (see at least figs. 8-10).  
In regards to claim 18, McLawhorn discloses the assembly as defined in claim 17, wherein the sleeve 42 comprises diametrically opposed slots (86) engaging respective opposite ends of the common pivot member 87 (see at least figs. 9-10).  
In regards to claim 19, McLawhorn discloses the assembly as defined in claim 1, wherein: 
the first and second jaws (44, 46) define a sample-retaining volume having an elongated shape having a central longitudinal axis (see at least figs. 8-10); and 
the one or more guides (82, 84, 86) define a maximum radially-outer dimension that is the same or less than a maximum radially-outer dimension defined by the first and second jaws (44, 46) when the first and second jaws (44, 46) are closed (see at least figs. 7-10).  
In regards to claim 20, McLawhorn discloses the assembly as defined in claim 1, wherein: 
the one or more guides (82, 84, 86) comprise a sleeve 42 having a central axis (see at least figs. 2 & 6-10);  Page 5Attorney Docket No. 55727516-3US 
the first and second jaws (44, 46) each comprise a radially-outer surface and a transition surface portion (64, 66) extending between two regions of the radially-outer surface having different radially- outer dimensions relative to the central axis of the sleeve 42 (see at least figs. 2 & 7); and 
the sleeve 42 comprises one or more urging surfaces (i.e., from slots 45) configured to engage with the transition surface portions (64, 66) of the first and second jaws (44, 46) during closing of the first and second jaws (44, 46) (see at least par 0030 & 0036).  
In regards to claim 21, McLawhorn discloses the assembly as defined in claim 1, wherein: 
the one or more guides (82, 84, 86) comprise a sleeve 42 having a central axis (see at least figs. 2 & 6-10); 
the first and second jaws (44, 46) each comprise a radially-outer surface and a transition surface portion (64, 66) extending radially inwardly from the radially-outer surface relative to the central axis of the sleeve 42 (see at least figs. 2 & 7); and 
the sleeve 42 comprises one or more urging surfaces (i.e., from slots 45) configured to engage with the transition surface portions (64, 66) of the first and second jaws (44, 46) during closing of the first and second jaws (44, 46) (see at least par 0030 & 0036).  
In regards to claim 22, McLawhorn discloses the assembly as defined in claim 20, wherein the transition surface portions (64, 66) are substantially transverse to the central axis of the sleeve 42 (see at least figs. 2 & 7).  
In regards to claim 23, McLawhorn discloses the assembly as defined in claim 20, wherein the transition surface portions (64, 66) are substantially oblique to the central axis of the sleeve 42 (see at least figs. 2 & 7).  
In regards to claim 24, McLawhorn discloses the assembly as defined in claim 1, wherein the common pivot axis (i.e., through pin 87) has a variable position relative to the one or more guides (82, 84, 86) (see at least figs. 2 & 7-10).  
In regards to claim 27, McLawhorn discloses the assembly as defined in claim 1, wherein the first and second jaws (44, 46) are slidingly engaged to respective parallel guide pins 80 (see at least par 0028).  
In regards to claim 28, McLawhorn discloses the assembly as defined in claim 27, wherein the guide pins are secured to the one or more guides (82, 84) (see at least par 0032-0034 & 0036-0037).  
In regards to claim 29, McLawhorn discloses the assembly as defined in claim 1, wherein the first and second jaws (44, 46) are slidingly engaged to a common guide pin 87 (see at least figs. 2 & 7-10 and par 0031 & 0034-0035).  
In regards to claim 33, McLawhorn discloses the assembly as defined in claim 29, wherein the common guide pin 87 is secured to the one or more guides (86) (see at least figs. 2 & 7-10).  
In regards to claim 39, McLawhorn discloses a jaw assembly 40 for an endoscopic surgical tool, the assembly 40 comprising: 
first and second jaws (44, 46) pivotable about a common pivot axis (i.e., through pin 87) (see at least fig. 2 and par 0031 & 0034-0035), the first and second jaws (44, 46) being pivotally movable between respective open and closed positions (see at least figs. 2 & 7-10); 
one or more actuation members 22 for actuating the first and second jaws (44, 46) between their respective open and closed positions (see at least par 0022-0026); and 
one or more guides (82, 84, 86) configured to urge one or more of the first and second jaws (44, 46) toward their respective closed positions when the one or more jaws (44, 46) are actuated toward their respective closed positions using the one or more actuation members 22 (see at least par 0022, 0024-0026 & 0029-0033).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-7 & 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLawhorn (‘863) in view of Adkisson et al. (US 2017/0071585) (“Adkisson” hereinafter).
In regards to claim 5, although McLawhorn discloses the assembly as defined in claim 1, wherein the one or more actuation members 22 comprise a single actuation wire 48 for actuating the first and second jaws (44, 46) (see at least figs. 2, 4 & 7-8 and par 0028-0029), McLawhorn discloses the assembly as defined in claim 1, that fails to explicitly teach an assembly wherein the one or more actuation members comprise respective actuation wires for actuating the first and second jaws. However, Adkisson teaches that it is known to provide an assembly wherein the one or more actuation members comprise respective actuation wires (58, 60) for actuating the first and second jaws (54, 56) (see at least figs. 12-13 and par 0043-0047). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the assembly of McLawhorn wherein the one or more actuation members comprise respective actuation wires for actuating the first and second jaws as taught by Adkisson since Adkisson teaches that an assembly wherein the one or more actuation members comprise respective actuation wires for actuating the first and second jaws is a known alternative to an assembly comprising a single actuation wire (40) for actuating the first and second jaws (14, 16) (see at least fig. 3 & 8 and par 0029 & 0031 thereof). 
In regards to claim 6, McLawhorn discloses the assembly as defined in claim 5, that fails to explicitly teach an assembly wherein the actuation wires are configured to be actuated in unison to cause opening and closing of the first and second jaws.  However, Adkisson teaches that it is known to provide an assembly wherein the actuation wires (58, 60) are configured to be actuated in unison to cause opening and closing of the first and second jaws (54, 56) (see at least figs. 12-13 and par 0043-0047). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the assembly of McLawhorn wherein the actuation wires are configured to be actuated in unison to cause opening and closing of the first and second jaws as taught by Adkisson since Adkisson teaches that an assembly wherein the one or more actuation members comprise respective actuation wires for actuating the first and second jaws is a known alternative to an assembly comprising a single actuation wire (40) for actuating the first and second jaws (14, 16) (see at least fig. 3 & 8 and par 0029 & 0031 thereof).
In regards to claim 7, McLawhorn discloses the assembly as defined in claim 5, that fails to explicitly teach an assembly wherein the actuation wires are connected to respective ones of the first and second jaws at respective offset distances from the common pivot axis.  However, Adkisson teaches that it is known to provide an assembly wherein the actuation wires (58, 60) are connected to respective ones of the first and second jaws (54, 56) at respective offset distances from the common pivot axis (i.e., from pivot 66) (see at least figs. 12-13 and par 0043-0047). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the assembly of McLawhorn wherein the actuation wires are connected to respective ones of the first and second jaws at respective offset distances from the common pivot axis as taught by Adkisson since Adkisson teaches that an assembly wherein the one or more actuation members comprise respective actuation wires for actuating the first and second jaws is a known alternative to an assembly comprising a single actuation wire (40) for actuating the first and second jaws (14, 16) (see at least fig. 3 & 8 and par 0029 & 0031 thereof).
In regards to claim 30, McLawhorn discloses the assembly as defined in claim 29, that fails to explicitly teach an assembly wherein the common guide pin has a rectangular transverse cross-sectional profile. However, Adkisson teaches that it is known to provide an assembly wherein the common guide pin 26 has a rectangular transverse cross-sectional profile (see at least figs. 1-3, 6-8 & 11-13 and par 0029, 0031, 0033, 0037 & 0045). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the assembly of McLawhorn wherein the common guide pin has a rectangular transverse cross-sectional profile as taught by Adkisson in order to selectively limit full rotational movement of the jaws so as to thereby eliminate accidental release of the tissue inside the tissue cavity of the forceps. 
Claim(s) 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLawhorn (‘863) in view of Stopek et al. (US 2011/0230910) (“Stopek” hereinafter).
In regards to claim 25, McLawhorn discloses the assembly as defined in claim 1, that fails to explicitly teach an assembly wherein the first jaw has a first rocking surface for interfacing with a second rocking surface of the second jaw during pivotal movement of the first and second jaws. However, Stopek teaches that it is known to provide an assembly 40 wherein the first jaw 50 has a first rocking surface for interfacing with a second rocking surface of the second jaw 60 during pivotal movement of the first and second jaws (50, 60) (see at least figs. 1A, 2-3 & 5 and par 0037-0039).  Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the assembly of McLawhorn wherein the first jaw has a first rocking surface for interfacing with a second rocking surface of the second jaw during pivotal movement of the first and second jaws as taught by Stopek in order to provide a tissue cavity configuration that is substantially oval.
In regards to claim 26, McLawhorn discloses the assembly as defined in claim 25, that fails to explicitly teach an assembly wherein the common pivot axis is disposed at an interface between the first rocking surface and the second rocking surface. However, Stopek teaches that it is known to provide an assembly wherein the common pivot axis (i.e., through pivot hole 54, 64) is disposed at an interface between the first rocking surface and the second rocking surface (see at least figs. 1A, 2-3 & 5 and par 0037-0039).  Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the assembly of McLawhorn wherein the common pivot axis is disposed at an interface between the first rocking surface and the second rocking surface as taught by Stopek in order to provide a tissue cavity configuration that is substantially oval.
Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLawhorn (‘863) in view of Palmer et al. (US 6,099,483) (“Palmer” hereinafter).
McLawhorn discloses the assembly as defined in claim 29, that fails to explicitly teach an assembly wherein a longitudinal axis of the common guide pin is transverse to the common pivot axis.  
However, Palmer teaches that it is known to provide an assembly wherein a longitudinal axis of the common guide pin (417a, 417b) is transverse to the common pivot axis (see at least figs. 11, 11a & 11b; col. 3, lines 30-35; col. 11, lines 31-67; col. 12, lines 1-13). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the assembly of McLawhorn wherein a longitudinal axis of the common guide pin is transverse to the common pivot axis as taught by Palmer in order to provide flexible jaws that repeatedly return to desired positions without fracturing or deforming. 
Claim(s) 31-32 & 34-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLawhorn (‘863) in view of Truckai et al. (US 2003/0199870) (“Truckai” hereinafter).
In regards to claim 31, McLawhorn discloses the assembly as defined in claim 29, that fails to explicitly teach an assembly wherein a longitudinal axis of the common guide pin is transverse to the common pivot axis. However, Truckai teaches that it is known to provide an assembly wherein a longitudinal axis of the common guide pin 274 is transverse to the common pivot axis (see at least figs. 12A-D and par 0080,0083, 0085 & 0087-0088). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the assembly of McLawhorn wherein a longitudinal axis of the common guide pin is transverse to the common pivot axis as taught by Truckai in order to create a floating pivot that provides a vertical freedom to the jaw(s) and facilitates engaging thick tissues. 
In regards to claim 32, although McLawhorn discloses an assembly wherein: the one or more guides (82, 84, 86) comprise a sleeve 42 having a central axis; the first and second jaws (44, 46) are slidingly engaged to a common guide pin 87; a dimension of the transverse cross-sectional profile along the central axis of the sleeve 42 is greater than a dimension of the transverse cross-sectional profile transverse to the central axis of the sleeve 42 (see at least figs. 2 & 6-10); McLawhorn discloses the assembly as defined in claim 1, that fails to explicitly teach an assembly wherein the common guide pin has a rectangular transverse cross-sectional profile.  However, Truckai teaches that it is known to provide an assembly wherein the common guide pin 274 has a rectangular transverse cross-sectional profile (see at least figs. 12A-D and par 0080,0083, 0085 & 0087-0088). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the assembly of McLawhorn wherein the common guide pin has a rectangular transverse cross-sectional profile as taught by Truckai in order to create a floating pivot that provides a vertical freedom to the jaw(s) and facilitates engaging thick tissues. 
In regards to claim 34, although McLawhorn discloses the assembly as defined in claim 1, wherein: the one or more guides (82, 84, 86) comprise a sleeve 42 having a central axis (see at least figs. 2 & 6-10); McLawhorn discloses the assembly as defined in claim 1, that fails to explicitly teach an apparatus wherein the assembly comprises a guide insert for guiding the movement of the first and second jaws, the guide insert being disposed inside of the sleeve, the guide insert comprising one or more resilient features for engagement with one or more corresponding sleeve features and for Page 7Attorney Docket No. 55727516-3USretention of the guide insert inside of the sleeve, the one or more resilient features being resiliently movable in a radially inward direction relative to the central axis of the sleeve.  However, Truckai teaches that it is known to provide an assembly wherein: the one or more guides comprise a sleeve (140, 240) having a central axis; and the assembly comprises a guide insert (130a, 130b, 274, 274’) for guiding the movement of the first and second jaws (112a, 112b; 212A, 212B), the guide insert (130a, 130b, 274, 274’) being disposed inside of the sleeve (140, 240), the guide insert (130a, 130b, 274, 274’) comprising one or more resilient features for engagement with one or more corresponding sleeve features (i.e., along the central portion of I-beam) and for Page 7Attorney Docket No. 55727516-3USretention of the guide insert inside of the sleeve (140, 240), the one or more resilient features being resiliently movable in a radially inward direction relative to the central axis of the sleeve (140, 240) (see at least figs. 3, 7A-B & 9-13 and par 0040-0042, 0047-0048 & 0071). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the assembly of McLawhorn wherein the assembly comprises a guide insert for guiding the movement of the first and second jaws, the guide insert being disposed inside of the sleeve, the guide insert comprising one or more resilient features for engagement with one or more corresponding sleeve features and for Page 7Attorney Docket No. 55727516-3USretention of the guide insert inside of the sleeve, the one or more resilient features being resiliently movable in a radially inward direction relative to the central axis of the sleeve as taught by Truckai in order to create a floating pivot that provides a vertical freedom to the jaw(s) and facilitates engaging thick tissues.
In regards to claim 35, McLawhorn discloses the assembly as defined in claim 34, that fails to explicitly teach an assembly wherein the one or more sleeve features comprise respective receptacles formed in the sleeve for receiving the corresponding one or more resilient features of the guide insert, the one or more resilient features of the guide insert extending radially outwardly into the corresponding one or more receptacles. However, Truckai teaches that it is known to provide an assembly wherein the one or more sleeve features (i.e., along the central portion of I-beam) comprise respective receptacles formed in the sleeve (140, 240) for receiving the corresponding one or more resilient features of the guide insert (130a, 130b, 274, 274’), the one or more resilient features of the guide insert (130a, 130b, 274, 274’) extending radially outwardly into the corresponding one or more receptacles (i.e., along the central portion of I-beam) (see at least figs. 3, 7A-B & 9-13 and par 0040-0042, 0047-0048 & 0071). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the assembly of McLawhorn wherein the one or more sleeve features comprise respective receptacles formed in the sleeve for receiving the corresponding one or more resilient features of the guide insert, the one or more resilient features of the guide insert extending radially outwardly into the corresponding one or more receptacles as taught by Truckai in order to create a floating pivot that provides a vertical freedom to the jaw(s) and facilitates engaging thick tissues.
In regards to claim 36, McLawhorn discloses the assembly as defined in claim 35, that fails to explicitly teach an assembly wherein the guide insert comprises one or more cutouts to facilitate resilient radially inward movement of the one or more resilient features and thereby facilitate insertion of the guide insert into the sleeve during assembly. However, Truckai teaches that it is known to provide an assembly wherein the guide insert (130a, 130b, 274, 274’) comprises one or more cutouts (i.e., along the central portion of I-beam) to facilitate resilient radially inward movement of the one or more resilient features and thereby facilitate insertion of the guide insert (130a, 130b, 274, 274’) into the sleeve (140, 240) during assembly (see at least figs. 3, 7A-B & 9-13 and par 0040-0042, 0047-0048 & 0071). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the assembly of McLawhorn wherein the guide insert comprises one or more cutouts to facilitate resilient radially inward movement of the one or more resilient features and thereby facilitate insertion of the guide insert into the sleeve during assembly as taught by Truckai in order to create a floating pivot that provides a vertical freedom to the jaw(s) and facilitates engaging thick tissues.
In regards to claim 37, McLawhorn discloses the assembly as defined in claim 34, that fails to explicitly teach an assembly wherein the guide insert comprises one or more stoppers for limiting an opening movement of one or more of the first and second jaws. However, Truckai teaches that it is known to provide an assembly wherein the guide insert (130a, 130b, 274, 274’) comprises one or more stoppers (144A, 144B; 244A, 244B) for limiting an opening movement of one or more of the first and second jaws (112a, 112b; 212a, 212b) (see at least figs. 3, 7A-B & 9-13 and par 0040-0042, 0047-0048 & 0071). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the assembly of McLawhorn wherein the guide insert comprises one or more stoppers for limiting an opening movement of one or more of the first and second jaws as taught by Truckai in order to create a floating pivot that provides a vertical freedom to the jaw(s) and facilitates engaging thick tissues.
In regards to claim 38, McLawhorn discloses the assembly as defined in claim 34, that fails to explicitly teach an assembly wherein the guide insert comprises a surface defining a proximal end of a sample-retaining volume cooperatively defined by the first and second jaws.  However, Truckai teaches that it is known to provide an assembly wherein the guide insert (130a, 130b, 274, 274’) comprises a surface (122a, 122b; 262) defining a proximal end of a sample-retaining volume cooperatively defined by the first and second jaws (112a, 112b; 212a, 212b) (see at least figs. 3, 7A-B & 9-13 and par 0040-0042, 0047-0048 & 0071). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the assembly of McLawhorn wherein the guide insert comprises a surface defining a proximal end of a sample-retaining volume cooperatively defined by the first and second jaws as taught by Truckai in order to create a floating pivot that provides a vertical freedom to the jaw(s) and facilitates engaging thick tissues.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/Primary Examiner, Art Unit 3791